DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant's arguments filed 08/18/2021 have been fully considered but they are not persuasive. While the dependent claims that further limit the scope of an allowable claim in a related OEE application, applicant’s cancellation of several limitations in claim 25 and addition of other limitations (including, but not limited to, “body positioning members” mounted to the “back wall”) are seen to alter the scope of claim 25 such that it no longer sufficiently corresponds to allowed claim 1 of the OEE application, additionally, applicant’s cancellation of several limitations in claim 36 and addition of other limitations (including, but not limited to, “at least two movable handles” mounted to the “back wall where adjusting a height of the two opposing handles simultaneously adjusts a width between the two opposing handles”) are seen to alter the scope of claim 36 such that it no longer sufficiently corresponds to allowed claim 1 of the OEE application.  Further, the limitation requiring the height of two opposing handles “simultaneously adjusts a width between the two opposing handles” appears to introduce new matter, no support could be found for this limitation. The appended notice will be updated accordingly.
Patent Prosecution Highway Cases
Per the decision reached on 06/10/2020 regarding the petition filed 05/28/2020, the instant application has been made special under the provisions of the Patent Prosecution Highway (PPH) program.  Applicant is encouraged to review supporting material for cases made special under the provisions of the Patent Prosecution Highway (PPH) program: 
Applicant is reminded that any claims presently in the instant application or amendments made during prosecution of the instant application must sufficiently correspond to the claims allowed by the office of earlier examination.  A US claim will be considered to sufficiently correspond with claims allowed by the office of earlier examination if the US claims are of the same or similar scope, or the US claims are narrower in scope than the allowed claims.  The additional limitation that makes the US claims narrower in scope than the allowed claims must be presented in dependent form.  Amendments which incorporate prior dependent claims into an independent claim are permissible to place an application in condition for allowance.   Any amendments must be accompanied by a certification statement per section IV, paragraph III on page 4 of the notice published on the patent prosecution highway website (https://www.uspto.gov/sites/default/files/documents/global-ip5.pdf).  If the certification statement is omitted, the amendment will not be entered and will be treated as a non-responsive reply.
Response to Claim Amendments Received August 18, 2021
Consistent with paragraph above which provides for discussion of PPH requirements, a certification statement is required for any amendments to the claims in an application participating in the patent prosecution highway program.  In addition, no certification statement has been provided with the amendment filed 08/18/2021 purporting to identify claim 1 in the OEE application, published as EP 2 846 682, to which the newly amended claims sufficiently correspond, such correspondence is not present (see below).  Therefore, the amendment is not 
Further, the PPH program requires amendments “sufficiently correspond” to the claims of the OEE application.  In the amendment filed 08/18/2021, applicant cancelled more than 89% (based on word count, not including reference characters in the OEE application) of the original claim language for claim 1 and added additional claim language in claim 25, and applicant cancelled more than 82% (based on word count, not including reference characters in the OEE application) of the original claim language for claim 1 and added additional claim language in claim 36. Regarding claim 25, for example, applicant canceled “station” from the preamble of the claim and canceled “an enclosed interior area”, “at least one door enabling a user to enter into the enclosed interior area”, “at least one light panel positioned near said plurality of cameras”, “at least one image display device located within the enclosed interior area that is viewable by the user”, “said one or more handles and said footplate each comprise a signaling component configured to signal the user when the user has engaged the one or more handles and the footplate”, “each signaling component comprises a light emitting component with capacitive touch sensors thereby enabling the one or more handles and the footplate to light up when engaged by the user”, “a footplate for the user's foot or feet” along with “wherein the tracking marker array and the tracking frame connector are provided as separate connected pieces” from the body of the claim. Applicant also cancel limitations regarding the body positioning members so that the body positioning members no longer require “one or more” body positioning members and no longer require the body positioning members to be “located within said enclosed interior area which enable the user to accurately position his/her body for one or more predetermined body poses”.  Applicant also added limitations “a housing having a front wall, two 

A total body imaging station (400) comprising:
an enclosed interior area (402);
at least one door (404) enabling a user to enter into the enclosed interior area (402);
one or more body positioning members located within said enclosed interior area which enable the user to accurately position his/her body for one or more predetermined body poses;
a plurality of cameras (418) which together provide overlapping images of the user in the one or more predetermined body poses wherein the plurality of cameras exist in stationary position and are not capable of repositioning;
at least one light panel (422) positioned near said plurality of cameras; and
at least one image display device (424) located within the enclosed interior area (402) that is viewable by the user;
wherein
the one or more body positioning members comprise at least one of one or more handles (426) for the user's hands and a footplate (429) for the user's foot or feet;
characterized in that:
said one or more handles (426) and said footplate (429) each comprise a signaling component configured to signal the user when the user has engaged the one or more handles and the footplate; and
each signaling component comprises a light emitting component with capacitive touch sensors (446, 460, 476) thereby enabling the one or more handles (426) and the footplate (429) 
The total body imaging station (400) of claim 1 wherein the footplate (429) is movable and retractable within a floor (421) of the total body imaging station (400).
The total body imaging station of claim 1 wherein the overlapping images comprise up to 15% overlap and cover an area up to at least 6 feet 5 inches high.
The total body imaging station of claim 1 wherein the plurality of cameras comprises nine cameras each secured to a frame such that the cameras create an array of three horizontal rows of cameras with three cameras secured to each horizontal row.
The total body imaging station of claim 1 wherein said at least one light panel comprises at least two light panels positioned on opposing sides of said plurality of cameras.
The total body imaging station of claim 1 further comprising a panel having a plurality of circular openings therein positioned in front of said plurality of cameras such that a lens of each of said plurality of cameras can be seen through each of said respective plurality of circular openings.
The total body imaging station of claim 6 wherein said panel further includes at least one light panel opening such that a front of said at least one light panel can be inserted into said at least one light panel opening.
The total body imaging station of claim 1 further comprising at least one speaker component for enabling the user to hear voice instructions within the enclosed interior area.
The total body imaging station of claim 8 further comprising a computer processing unit in communication with one or more program applications related to use of the total body 
The total body imaging station of claim 9 wherein said one or more program applications includes a program application for guiding the user through the one or more predetermined body poses by utilizing at least one of said at least one imaging display device and said at least one speaker component.
The total body imaging station of claim 10 wherein said one or more program applications includes a program application for taking, capturing, and storing said overlapping images.
The total body imaging station of claim 11 wherein said one or more program applications includes an automatic focusing algorithm to automate focusing of said plurality of cameras by determining an area of interest for each camera in each of the one or more predetermined body poses.
The total body imaging station of claim 11 further comprising a technician computer device located outside said enclosed interior area that enables a technician to control the program applications.
The total body imaging station of claim 11 wherein said one or more program applications includes a program application that enables a medical professional and/or medical facility to obtain at least one of a wired access and a wireless access to said overlapping images in order to view said overlapping images, compare a plurality of said overlapping mages form a same user taken at different times, document notes relating to said overlapping images, create electronic medical records that include said overlapping images, and/or send said overlapping images and notes to another medical professional and/or medical facility.
The total body imaging station of claim 14 wherein said one or more program applications includes a program application that enables a medical professional and/or medical facility having access to the overlapping images of a user to interface with other existing electronic medical record databases from other medical professionals and/or medical facilities utilized by the user so that the overlapping images of the user can be compared to the other existing electronic medical record databases.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793